Title: Notes of a Conversation with George Washington, 10 July 1792
From: Jefferson, Thomas
To: 


July 10. 1792. My letter of to the President, directed to him at Mt. Vernon, had not found him there, but came to him here. He told me of this and that he would take an occasion of speaking with me on the subject. He did so this day. He began by observing that he had put it off from day to day because the subject was painful, to wit his remaining in office which that letter sollicited. He said that the declaration he had made when he quitted his military command of never again acting in public was sincere. That however when he was called on to come forward to set the present government in motion, it appeared to him that circumstances were so changed as to justify a change in his resolution: he was made to believe that in 2 years all would be well in motion and he might retire. At the end of two years he found some things still to be done. At the end of the 3d: year he thought it was not worth while to disturb the course of things as in one year more his office would expire and he was decided then to retire. Now he was told there would still be danger in it. Certainly if he thought so, he would conquer his longing for retirement. But he feared it would be said his former professions of retirement had been mere affectation, and that he was like other men, when once in office he could not quit it. He was sensible too of a decay of his hearing. Perhaps his other faculties might fall off and he not be sensible of it. That with respect to the existing causes of uneasiness, he thought there were suspicions against a particular party which had been carried a great deal too far. There might be desires, but he did not believe there were designs to change the form of government into a monarchy. That there might be a few who wished it in the higher walks of life, particularly in the great cities. But that the main body of the people in the Eastern states were as steadily for republicanism as in the Southern. That the peices lately published, and particularly in Freneau’s paper seemed to have in view the exciting opposition to the government. That this had taken place in Pennsylvania as to the excise law, according to information he had received from Genl. Hand. That they tended to produce a separation of the union, the most dreadful of all calamities, and that whatever tended to produce anarchy, tended of course to produce a resort to monarchical government. He considered those papers as attacking him directly, for he must be a fool indeed to swallow the little sugar plumbs here and there thrown out to him. That in condemning the administration of the government they condemned him, for if they thought there were measures pursued contrary to his  sentiment, they must conceive him too careless to attend to them or too stupid to understand them. That tho indeed he had signed many acts which he did not approve in all their parts, yet he had never put his name to one which he did not think on the whole was eligible. That as to the bank which had been an act of so much complaint, until there were some infallible criterion of reason, a difference of opinion must be tolerated. He did not believe the discontents extended far from the seat of government. He had seen and spoken with many people in Maryld. and Virga. in his late journey. He found the people contented and happy. He wished however to be better informed on this head. If the discontent were more extensive than he supposed, it might be that the desire that he should remain in the government was not general.
My observations to him tended principally to enforce the topics of my letter. I will not therefore repeat them except where they produced observations from him. I said that the two great complaints were that the national debt was unnecessarily increased, and that it had furnished the means of corrupting both branches of the legislature. That he must know and every body knew there was a considerable squadron in both whose votes were devoted to the paper and stockjobbing interest, that the names of a weighty number were known and several others suspected on good grounds. That on examining the votes of these men they would be found uniformly for every treasury measure, and that as most of these measures had been carried by small majorities they were carried by these very votes. That therefore it was a cause of just uneasiness when we saw a legislature legislating for their own interests in opposition to those of the people. He said not a word on the corruption of the legislature, but took up the other point, defended the assumption, and argued that it had not increased the debt, for that all of it was honest debt. He justified the excise law, as one of the best laws which could be past, as nobody would pay the tax who did not chuse to do it.—With respect to the increase of the debt by the assumption I observed to him that what was meant and objected was that it increased the debt of the general government and carried it beyond the possibility of paiment. That if the balances had been settled and the debtor states directed to pay their deficiencies to the creditor states, they would have done it easily, and by resources of taxation in their power, and acceptable to the people, by a direct tax in the South, and an excise in the North. Still he said it would be paid by the people. Finding him really approving the treasury system I avoided entering into argument with him on those points.
